[Cite as Morrison v. Ohio State Patrol, 2010-Ohio-2318.]

                                                           Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




JOHN F. MORRISON

       Plaintiff

       v.

Case No. 2009-09191-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
    OHIO STATE PATROL


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, John F. Morrison, filed this complaint against defendant,
Ohio State Highway Patrol (OSHP), alleging that his personal property was lost as a
proximate cause of negligence on the part of OSHP personnel. Plaintiff seeks damages
in the amount of $530.00. Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for plaintiff’s
loss and acknowledging the damage amount claimed.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl. No.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
        {¶ 4} 2)       Plaintiff has suffered damages in the amount of $530.00.


                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




JOHN F. MORRISON

        Plaintiff

        v.

OHIO STATE PATROL

        Defendant

         Case No. 2009-09191-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $530.00. Court costs are assessed against defendant.




                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

John F. Morrison                                  Colonel David Dicken
P.O. Box 182                                      Ohio State Highway Patrol
Newton Falls, Ohio 44444                          P.O. Box 182074
                                                  Columbus, Ohio 43218-2074

RDK/laa
2/23
Filed 2/25/10
Sent to S.C. reporter 5/21/10